In re Bartley, Percy; — Plaintiffis); applying for supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, No. 97-CA-0042; Parish of Jefferson, 24th Judicial' District Court, Div. “O”, No. 499-512.
Writ granted; case remanded. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine whether the absolute proscription set out in R.S.. 13:4751(D), as applied to relator, violates his rights under the First Amendment and La. Const. Art. I, Section 8.
LEMMON, J., not on panel.